Citation Nr: 0207304	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  99-15 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York




THE ISSUE

Entitlement to an effective date earlier than April 28, 1993, 
for the assignment of a 50 percent evaluation for residuals 
of acne, sebaceous cysts and status post x-ray therapy, to 
include whether clear and unmistakable error was made in an 
April 1960 rating decision and subsequent rating decisions in 
not granting an effective date earlier than December 4, 1959.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, son and daughter



ATTORNEY FOR THE BOARD

James L. March, Counsel




INTRODUCTION

The veteran served on active duty from November 1940 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals on appeal 
from a May 1999 rating decision of the RO.  

In March 2001, the Board remanded this issue and issues 
involving the salivary gland and loss of teeth.  

Subsequently, the appeals involving the salivary gland and 
loss of teeth were withdrawn in writing by the veteran in 
March 2002.  

In June 2002, the Board learned that the veteran had died in 
May 2002.





FINDING OF FACT

The veteran is shown to have died in May 2002, prior to final 
appellate consideration by the Board.  



CONCLUSION OF LAW

The RO's May 1999 rating decision denying the issue on appeal 
is vacated, and the appeal is dismissed.  Landicho v. Brown, 
7 Vet. App. 42 (1994).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In May 1999, the RO granted an increased rating to 50 percent 
for the veteran's service-connected skin disability, 
effective on April 28, 1993.  The veteran filed a timely 
appeal of the effective date assigned.  

The veteran is shown to have died in May 2002, during the 
pendency of the appeal to the Board.  The Board learned of 
the veteran's death in June 2002.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Landicho v. Brown, 7 Vet. App. 42, 44 (1994), 
that substitution of the appellant is not permissible in 
cases where the appellant is a veteran who dies while his 
appeal for disability compensation under Chapter 11 of title 
38, U.S. Code, is pending.  

The Court held that the appropriate remedy is to vacate any 
appealed Board decision, thus nullifying the underlying RO 
decision, and to dismiss the appeal.  Landicho v. Brown, 
7 Vet. App. at 54.  

The Court explained that this is done to ensure that any 
appealed Board decision and the underlying RO decision will 
have no preclusive effect in the adjudication of any accrued-
benefits claims derived from the veteran's entitlements.  Id.  
Thus, the RO must vacate the May 1999 rating decision 
assigning the effective date on appeal.  



ORDER

The Regional Office is directed to vacate its May 1999 rating 
decision, with regard to the assignment of April 28, 1993, as 
the effective date of the 50 percent rating for the service-
connected skin disability; the appeal is dismissed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

